Citation Nr: 1228247	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  09-18 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a left hip disability. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlbert, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Addressing first the claim for service connection for a left knee disability, the STRs do not reflect such disability, but the record includes a May 2008 VA x-ray report demonstrating arthritis in the left knee.  

The Board notes that recent case law has held that 38 C.F.R. § 3.159(c)(4)(c)  establishes a low threshold for satisfying the requirements to trigger the Secretary's duty to assist by providing a medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  The Board finds that the requirements for a medical examination with respect to the claim for service connection for a left knee disability appear to have been met in this case.  The Veteran is competent to report the lay-observable symptoms of persistent left knee pathology continuously since service.  As such, a VA examination with respect to the claim for service connection for a left knee disability in this case is necessary in this case in order to comply with the duty to assist provisions of the VCAA.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the left hip issue, the Board also believes a VA examination with opinion is appropriate under McLendon.  The Veteran is competent to describe a current hip disorder, and service treatment records do include a reference to pain in the left thigh which arguably may be associated with the claimed hip disorder. 

With respect to the claim for service connection for a psychiatric disorder, a claim denied by initially by the Board in a November 1972 decision and most recently the subject of final adjudication in a January 1997 rating decision that found that new and material evidence had not been received to reopen the claim, the adjudication by the RO did not reflect the fact that the claim had been the subject of final decisions, thereby requiring the submission of new and material evidence to reopen the claim as required by 38 U.S.C.A. § 5108.  In addition, although not clear, the RO appears to have adjudicated the claim on the limited basis of entitlement to service connection for the purposes of medical treatment for Veterans who develop a psychosis during or within two years of separation from service under 38 C.F.R. § 1702 .  It is not clear why such limited adjudication occurred, as the record reflects that the Veteran has been provided with VA medical treatment, and the Veteran has otherwise specifically indicated that he is not limiting his appeal with respect to the claim for service connection for a psychiatric disorder to entitlement to treatment.  As such and in order to ensure due process, the claim for service connection for a psychiatric disorder must be remanded to afford the RO the initial opportunity to determine if new and material evidence has been received to reopen this claim and provide the Veteran with the notice required prior to such a determination required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an appropriate VA examination in connection with his claim for service connection for left hip disability and for left knee disability.   It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

After eliciting history from the Veteran, examining the Veteran, and reviewing the claims file the examiner should offer a response to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a current left hip disability that was manifested during service or is otherwise related to service?  

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a current left knee disability that was manifested during service or is otherwise related to service?  

A detailed rationale should be offered for the opinions.

In the event the Veteran fails to report for such examination, the RO should nevertheless forward the claims file to an appropriate VA examiner for review and a response to the above-posed questions. 

2.  In the interest of avoiding further remand, the RO should review the examination report and opinion to ensure that such is responsive to the above posed questions.

3.  The RO should advise the Veteran that he must submit (VA must receive) new and material evidence to reopen the claim for service connection for a psychiatric  disability and provide him the notice required in claims to reopen in accordance with the Court's decision in Kent, supra.  The notice provided to the Veteran should specifically advise him of the bases for the January 1997 denial of the claim and what evidence is necessary to reopen the claim. 

4.  Following any additional development deemed necessary, the RO should readjudicate the claims.  The claim for service connection for a psychiatric disability should be adjudicated on the basis of whether new and material evidence has been received to reopen a claim for compensation.  A supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an opportunity to respond, the appeal should be returned to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


